Citation Nr: 1702184	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  05-27 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent prior to August 14, 2007 for a muscle strain of the back with low back pain.

2.  Entitlement to an evaluation in excess of 20 percent from August 14, 2007 for a muscle strain of the back with low back pain.

3.  Entitlement to an evaluation in excess of 10 percent for right carpal tunnel neuropathy.

4.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from February 1987 to January 1991.

This matter comes before the Board of Veterans' Appeals (Board) from March 2004 and March 2010 rating decisions of the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified in March 2008 before a Veterans Law Judge (VLJ) at a Travel Board hearing at the above VARO regarding the issue of entitlement to an increased evaluation for a muscle strain of the back with low back pain; a transcript is of record.  The VLJ who conducted the hearing is no longer employed by the Board.  In October 2016 the Veteran was sent a letter offering her the opportunity to be scheduled for a hearing before another VLJ.  She did not respond within the required 30 day period, and therefore the Board will proceed without the Veteran being scheduled for another hearing.

In an April 2008 decision, the Board denied entitlement to an evaluation in excess of 10 percent for muscle strain of the back with low back pain.  The Veteran subsequently appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  While that case was pending at the Court, the Veteran's attorney and the VA Office of the General Counsel filed a joint motion to vacate the Board's decision and remand the Veteran's claim for readjudication.  In a July 2009 Order, the Court granted the motion, vacated the Board's April 2008 decision, and remanded this case to the Board for readjudication.  In September 2010, September 2011, and June 2012 the Board remanded the claim for additional development.

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in February 2012 for the issue of entitlement to an increased evaluation for right carpal tunnel neuropathy.  A transcript is of record.

The claim for an increased evaluation for right carpal tunnel neuropathy was previously before the Board in June 2012 and July 2016, at which time the Board remanded it for additional development.  The requested development has been completed, and the claim is properly before the Board for appellate consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire claims period, the muscle strain of the back with low back pain has been characterized by pain and unilateral loss of lateral spine motion in the standing position.

2.  Right carpal tunnel neuropathy is characterized by symptomatology comparable to moderate median nerve paralysis.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 20 percent prior to August 14, 2007 for a muscle strain of the back with low back pain have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5237 (2016) and 5295 (2003).

2.  The criteria for an evaluation in excess of 20 from August 14, 2007 for a muscle strain of the back with low back pain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5237 (2016) and 5295 (2003).

3.  The criteria for an evaluation of 30 percent for right carpal tunnel neuropathy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Codes 8515 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).  Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2015); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The duty to notify was met in August 2008, February 2009, March 2009 letters to the Veteran.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.

With respect to the duty to assist in this case, the Veteran's VA treatment records, private treatment records, service treatment records (STRs), and Social Security records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations in conjunction with his claims, most recently in August 2016 for carpal tunnel syndrome and June 2013 for the lumbar spine, with addenda subsequently submitted to the June 2013 examination report.  Overall, the examiners provided well-reasoned rationales for the opinions.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Veteran also testified at hearings before VLJs.

The Veteran has not made the RO or the Board aware of any additional pertinent evidence that needs to be obtained in order to fairly decide the issue addressed in this decision, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of this issue.  As there is no indication that there are additional records that need to be obtained that would assist in the adjudication of the claim, the duty to assist has been fulfilled.

II.  Increased Evaluations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to active service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7 (2016).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection is most probative of the degree of disability existing at the time that the initial rating was assigned, and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.  In addition, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court has also held that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40  and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  However, where a musculoskeletal disability is evaluated at the highest rating available based upon limitation of motion, further DeLuca analysis is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997).

A.  Muscle Strain of the Back with Low Back Pain

During the pendency of this appeal, regulatory changes amended the VA Schedule for Rating Disabilities, 38 C.F.R. Part 4, including the criteria for rating disabilities of the spine.  Effective September 26, 2003, VA revised the criteria for rating general diseases and injuries of the spine.  68 Fed. Reg. 51,454 (Aug. 27, 2003).  

The Board is required to consider the claim in light of both the former and revised schedular criteria to determine whether a higher initial disability rating is warranted for the Veteran's muscle strain of the back with low back pain.  The General Counsel for VA has determined that the amended rating criteria, if favorable to the claim, can be applied only for the periods from and after the effective date of the regulatory change.  However, the Veteran does get the benefit of having both the former and revised regulations considered for the period after the change was made.  See VAOPGCPREC 3-2000.  That guidance is consistent with longstanding statutory law, to the effect that an increase in benefits cannot be awarded earlier than the effective date of the change in law pursuant to which the award is made.  See 38 U.S.C.A. § 5110(g) (West 2014).

Under the current rating criteria, disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a. 

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a.

Diagnostic Code 5295 (in effect prior to September 26, 2003) provided ratings for lumbosacral strain.  Lumbosacral strain with characteristic pain on motion was rated as 10 percent disabling.  Lumbosacral strain with muscle spasm on extreme forward bending, unilateral loss of lateral spine motion in the standing position, was rated 20 percent disabling.  Severe lumbosacral strain with listing of whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion, was rated 40 percent disabling.  38 C.F.R. § 4.71a. 

Service connection IVDS and a condition of the latissimus dorsi muscle has been separately denied and will therefore not be considered herein as part of the increased rating claim.

At May 2003 VA treatment the Veteran complained of back pain, and gait and range of motion were normal.  There was tenderness over the thoracic area and no tenderness over the lumbosacral area.  At July 2003 VA treatment the Veteran complained of muscle spasms, soreness, and aching of the parathoracic muscles.  The pain was intermittent but daily and radiated to the groin area but not to the legs.  On examination there was mild tenderness to palpation in the thoracic and lumbar paraspinal muscles.  Straight leg raising was negative and the lower extremities had normal motor strength.  The treating provider noted that there was no clinical evidence of radiculopathy in the lower extremities.  Range of motion was restricted by fifty percent.  A September 2003 MRI of the lumbar spine was normal, and at September 2003 treatment there was no tenderness of the lumbar spine, and straight leg lift was negative. 

The Veteran had a VA examination in April 2004 at which she complained of constant back pain that was usually in the low back and sometimes radiated to the back of the legs.  There were flare-ups three times a week that occurred when she bent over or tried to lift anything.  The Veteran walked unaided but used a lumbar brace.  Range of motion was forward flexion to 80 degrees, extension to 20 degrees, left and right lateral flexion to 30 degrees, and left and right lateral rotation to 15 degrees.  There was no pain on motion, spasm, weakness, guarding, or abnormal gait, and there was slight tenderness at the lumbosacral spine.  A neurologic examination was normal.  X-rays showed an extra lumbar vertebra at the rostral end and partial sacralization of the 5th lumbar vertebra partially fused to the sacrum on the left side.  Otherwise, the x-rays were normal.

The Veteran complained at July 2004 VA treatment of continued intense back pain.  On examination at July 2004 treatment, there was mild tenderness in the mid thoracic and lumbar spine, and the Veteran was to continue taking Naproxen.

In April 2005 the Veteran underwent another VA examination at which she complained of back pain three to four times a week at a level of ten.  The pain sometimes came on while she was sitting and came on at other times from walking, lifting, or pushing, and the pain was sharp and needle-like.  She took hydrocodone once a day or three times a day during flare-ups.   On examination forward flexion active and passive was to 60 degrees, extension was to 15 degrees, left and right lateral flexion was to 30 degrees, and left and right lateral rotation was to 30 degrees.  Range of motion was mainly limited by pain.  There was no fatigue, weakness, or lack of endurance after repetitive motion.  A neurological examination was normal.  At September 2005 VA treatment the Veteran said she had a problem with her back hurting all of the time.  She rated the pain as a 12 on the pain scale.

The Veteran had a VA spine examination in August 2007 at which she reported that her back pain had gotten progressively worse.  There was constant low back pain of moderate severity.  Flare-ups were moderate, occurred weekly, and lasted for hours.  A motor examination showed a decrease in ankle dorsiflexion, a sensory examination was normal, and reflexes were hypoactive.  Range of motion was active and passive flexion to 50 degrees with pain, extension to 0 degrees with pain at 0 degrees, left and right lateral rotation to 30 degrees without pain, and left and right lateral rotation to 30 degrees without pain.  X-rays did not show any changes compared to April 2005.  The low back pain prevented playing sports, had a severe effect on exercise and chores, and a moderate effect on shopping, recreation, and traveling.

The Veteran testified at the March 2008 Board hearing that the muscle strain in her low back caused her to have to use a special pillow to sit in a chair and drive, and sometimes she could not go downstairs in her house due to her back.  The back pain was worse in morning and in cold weather, and it was constant.  She had difficulty with activities of daily living such as dressing and cleaning. 

The Veteran's boyfriend wrote in an October 2009 statement that the Veteran did not leave the house because of pain, and she would go a week at a time without going out.  She could not drive more than 30 minutes without her back or hands hurting.  The Veteran's mother wrote in October 2009 that she has witnessed the Veteran not being able to do things including mopping, lifting, bending, and washing dishes.  Various family members helped the Veteran with household chores and going to the store.

At March 2010 private treatment the Veteran was diagnosed with lumbago, myalgia, and myositis NOS.  It was noted that the overall condition and functional status with activities of daily living had improved.  She reported being able to go shopping, vacuum, put up groceries, and perform some cleaning.

The Veteran had another VA examination in May 2010 at which she said that her back pain had gotten progressively worse.  She continued to take medication with fair results.  There was not a history of fatigue but was a history of decreased motion, stiffness, weakness, spasms, and pain.  The pain was from the mid hip to mid back and the onset was when she stood up and during the night.  It shot down both legs and to the top of the shoulders.  There were severe flare-ups on a weekly basis that lasted for hours.  During flare-ups the Veteran had more pain and was less functional because she could not get out of bed or walk for more than a few yards.  A motor examination was normal, and a sensory examination showed deficiencies in the lower extremities.  Reflexes were diminished or absent in the lower extremities.  Range of motion of the thoracolumbar spine was flexion to 80 degrees, extension to 10 degrees, left lateral flexion to 30 degrees, right lateral flexion to 20 degrees, left lateral rotation to 20 degrees, and right lateral rotation to 35 degrees.  There was objective evidence of pain on active range of motion and following repetitive motion.  There were not additional limitations after three repetitions of range of motion.  Straight leg test was positive bilaterally.  The back disability had a severe effect on activities of daily living.  

In a July 2010 VA examination report addendum, the examiner wrote that the Veteran's non-service connected back pain, which was due to osteoarthritis, caused an inability to walk more than 10 feet.  The Veteran did not require doctor ordered bedrest but was already disabled due to the sequelae of breast cancer.  

The Veteran wrote in a statement submitted in June 2011 that she could not drive for more than 30 minutes before having to pull over and rest due to her back.  She also could not sit straight up on her back for longer than one hour.  In addition, she had difficulty with self-care, housework, and yardwork.  At August 2011 VA treatment the Veteran stated that her back pain was worsening with radiation into the left leg.
The Veteran had a VA examination in June 2013 at which she was diagnosed with a low back strain.  The examiner noted that prolonged sitting and standing caused flare-ups.  On examination, forward flexion for the thoracolumbar spine was to 70 degrees with objective evidence of painful motion at 70 degrees, extension to 20 degrees with objective evidence of painful motion at 20 degrees, right and left lateral flexion to 20 degrees with objective evidence of painful motion at 20 degrees, right lateral rotation to 20 degrees with objective evidence of painful motion at 20 degrees, and left lateral rotation to 20 degrees with objective evidence of painful motion at 15 degrees.  There was no additional limitation of motion on repetitive testing.  The Veteran had localized tenderness or pain to palpation in the mid and low back.  Guarding and/or muscle spasms were present but did not result in abnormal gait or spinal contour.  Muscle strength, deep tendon reflexes, and sensory examination were normal.  A straight leg test was negative and there was no radiculopathy.  The Veteran used a back brace on a regular basis and stated that her back pain was worse after the surgery for breast reconstruction.  The examiner noted that May 2003 treatment records showed that the Veteran had chronic low back pain.  It was unlikely that the Veteran had incapacitating episodes due to muscle strain of the back on or after September 23, 2003 because the assessment was chronic back pain, and it was unlikely that there were neurological symptoms due to the muscle strain after that date because subsequent examinations did not show radiculopathy.  It was likely that the manifestations of muscle strain were present in May 2010.

A July 2014 VA examiner opined that the Veteran had latissimus dorsi elective surgery for reconstruction of the right breast and that there was not an injury to the latissimus muscle secondary to the low back condition.  The examiner also opined in an addendum to the June 2013 VA examination report that the severity of the muscle strain of the back did not change between May 2003 and September 26, 2003.  The treatment notes from May 2003 were compared to the August 2003 MRI, which was unremarkable, and September 2003 treatment notes, which state that there was no tenderness to palpation of the lumbar spine and that a straight leg lift was negative.

Evaluating the Veteran under the criteria in effect at the time she filed her claim, the Board finds that she is entitled to an evaluation in excess of 20 percent prior to August 14, 2007.  The range of motion test results for this period were not consistent.  In awarding a 20 percent evaluation, the Board notes that at July 2003 VA treatment range of motion was restricted by 50 percent, and at the April 2004 VA examination left and right lateral rotation was to 15 degrees.  At a subsequent examination in April 2005, lateral flexion and rotation were to 30 degrees, which is normal.  See 38 C.F.R. § 4.71a, Plate V.  Giving the benefit of the doubt to the Veteran, the Board finds that there was unilateral loss of lateral spine motion.  Furthermore, the record shows that the Veteran consistently complained of flare-ups that further limited functionality.  Therefore, the Veteran qualified for a 20 percent evaluation, the next highest available under Diagnostic Code 5295.  See 38 C.F.R. § 4.71a (2003).

The record does not show that the Veteran qualifies for a 40 percent evaluation, the next highest available after 20 percent, at any time during the claims period.  The Veteran has not had listing of the spine to the opposite side.  Furthermore, there has not been marked limitation of forward bending.  Normal forward flexion is to 90 degrees, and the record does not show that the Veteran has ever had worse than 45 degrees forward flexion, which was at the July 2003 treatment when range of motion was limited by 50 percent.  See 38 C.F.R. § 4.71a, Plate V.  At VA examinations from April 2004 through June 2013, forward flexion was 80 degrees, 60 degrees, 50 degrees, 80 degrees, and 70 degrees.  It is further noted that the May 2010 VA examiner opined that the Veteran's inability to walk more than 10 feet during flare-ups was not due to the service-connected disability, and the Veteran did not require doctor-ordered bedrest.  The Veteran reported that her back pain was worse after surgery for breast cancer, which the record shows was related to the latissimus dorsi muscle.  As discussed above, service connection for a condition of the latissimus dorsi muscle and IVDS have been denied separately.  Overall, the severity of the service-connected muscle strain of the back with low back pain has not been of the severity contemplated to qualify as severe for a 40 percent evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).  Furthermore, the Veteran does not qualify for an evaluation in excess of 20 percent under any other of the rating criteria for the spine in effect when she filed her claim because the record does not show a vertebra fracture, ankylosis of the spine, or severe limitation of motion of the lumbar spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286, 5288, 5289, 5292 (2003).

The Veteran does not qualify for an evaluation in excess of 20 percent based on the rating criteria in effect from September 26, 2003.  The record does not show that forward flexion of the thoracolumbar spine has been limited to 30 degrees or less or that there has been favorable ankylosis of the entire thoracolumbar spine, as is required for a 40 percent evaluation, the next highest that is available.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237.

The weight of the lay and medical evidence does not show that the Veteran has such disabling pain or functional impairment resulting from her limitation of lumbosacral spine motion to warrant a higher rating for a muscle strain of the back with low back pain restrictions under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca, 8 Vet. App. at 202.  The Veteran has reported flare-ups that cause severe limitations in activities.  However, the July 2010 VA examination addendum states that the Veteran's inability to walk more than 10 feet was due to non-service connected back pain.  Furthermore, the April 2005 examiner noted that there was no fatigue, weakness, or lack of endurance after repetitive motion.  At the May 2010 and June 2013 examinations there was no additional limitation of motion on repetitive testing.  The June 2013 examiner opined that it was unlikely that the Veteran had incapacitating episodes due to the muscle strain of the back.  Overall, the evidence does not demonstrate painful motion, limitation of motion, incoordination, fatigability, or weakness of the lumbosacral spine due the service-connected muscle strain with back pain resulting in a functional impairment that more closely approximates the criteria for a 40 percent evaluation, including forward flexion of the thoracolumbar spine to 30 degrees or less or severe symptomatology.  DeLuca, 8 Vet. App. at 202; 38 C.F.R. § 4.71a, Diagnostic Codes 5237 (2016) and 5295 (2003).




B. Right Carpal Tunnel Neuropathy

Diagnostic Code 8515 provides ratings for paralysis of the median nerve.  Mild incomplete paralysis is rated 10 percent disabling on the major side and 10 percent on the minor side; moderate incomplete paralysis is rated 30 percent disabling on the major side and 20 percent on the minor side; and severe incomplete paralysis is rated 50 percent disabling on the major side and 40 percent on the minor side.  Complete paralysis of the median nerve, with the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb at right angles to palm; flexion of wrist weakened; pain with trophic disturbances, is rated 70 percent disabling on the major side and 60 percent on the minor side.  

Diagnostic Code 8615 provides a rating for neuritis of the median nerve.   Diagnostic Code 8715 provides a rating for neuralgia of the median nerve.  

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a.  

The Veteran wrote in May 2009 that sometimes her whole hand went cold like it was going to freeze, and she sometimes got sharp pain.  There were other times when she felt pins and needles in the hand or it got numb.

In February 2010 the Veteran had a VA examination at which she complained of weakness, numbness, dysesthesias, and pain in the right hand.  On examination there was weakness of hand grip of the right hand due to the median nerve.  A sensory examination showed decreased light touch and decreased pain.  Vibration and position sense were normal.  A reflex examination showed markedly impaired right upper extremity reflexes.  There was no muscle atrophy, abnormal muscle tone or bulk, abnormal movements, or joint dysfunction due to nerve disorder.  Carpal tunnel syndrome caused difficulty with typing, writing, gripping, and holding.  There was mild impairment in performing chores, shopping, and exercise due to difficulty in holding objects.

In May 2010 a VA treating provider noted that the Veteran's carpal tunnel syndrome was active and that unless she wears a splint "religiously," the pain would increase.  The Veteran reported wearing the brace on an "off and on" basis.  At October 2010 VA treatment the Veteran reported swelling in the right little finger.  She had intermittent numbness and tingling in the right hand for which she wore a wrist splint.  On examination there was full extension and flexion of the right little finger.  Tinel's sign was negative for the right wrist and elbow over the median and ulnar nerves, and there was good capillary refill in the right hand fingers.

The Veteran testified at the February 2012 Board hearing that there were times when the right wrist got numb and she would have to wait for the feeling to come back before being able to do any activities.  Sometimes the lack of feeling caused her to drop a drink.  She did not have the strength to grab or pull anything with the hand, and doing her hair or dressing could be difficult.

The Veteran had a VA examination in July 2014 at which she was diagnosed with right carpal tunnel neuropathy.  She said that it had been getting worse and that she had difficulty holding objects and writing.  Cold and humid weather caused it to feel worse.  It was noted that the Veteran was right hand dominant.  The Veteran had mild constant pain, paresthesias and/or dysesthesias, and numbness in the right upper extremity.  Muscle strength testing and a sensory examination in the right upper extremity were normal, and reflexes were hypoactive.  The right median nerve had mild incomplete paralysis.  The Veteran wore a brace due to the right carpal tunnel syndrome.  The functional impairment was not such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  There was a scar related to the carpal tunnel syndrome but it was not greater than 39 square centimeters, and there were no other pertinent physical findings, complications, conditions, signs or symptoms.  The Board notes that the Veteran has a separate 10 percent evaluation for a scar related to a right wrist ganglion cyst.  The examiner did not feel that carpal tunnel syndrome affected the Veteran's ability to work.  

In an April 2015 VA examination report addendum, an examiner wrote that the Veteran's right carpal tunnel syndrome would prevent employment that included pushing, pulling, lifting, carrying, or repetitive movement of the wrist.  It would not prevent sedentary employment.

At February 2016 VA treatment the Veteran reported pins and needles and numbness in the right hand, and said that it was almost at the point at which she could not wipe her body.  These episodes lasted for an hour at a time, and during them she was unable to hold or do anything.  Two days later she reported that it took her 30 minutes to make her fingers move and it felt as though they were frozen.

The Veteran had another VA examination in August 2016.  She reported difficulty holding object and writing and that it was worse on cold and humid days.  It was noted that the pain was mainly secondary to a ganglion cyst on the tendon sheath that she was experiencing in the past six months.  The Veteran had right upper extremity pain that was mild and constant, mild paresthesias and/or dysthesia, and mild numbness.  Muscle strength, reflexes, and a sensory examination were normal.  The examiner felt that there was mild incomplete paralysis of the right median nerve.  The functional impairment was not such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  Pain on the hand and thumb impacted the Veteran's ability to work.

The Board finds that the Veteran is entitled to an evaluation of 30 percent for right carpal tunnel neuropathy because it is of moderate severity.  See 38 C.F.R. § 4.124a, Diagnostic Code 8515.  The July 2014 and August 2016 VA examiners felt that there was mild incomplete paralysis of the median nerve, which would be consistent with a 10 percent rating.  See id.  However, the overall disability picture is consistent with moderate incomplete paralysis.  It was noted at May 2010 VA treatment that the Veteran would have increased pain if she did not wear her brace.  At the February 2012 Board hearing she said that there were times when the right wrist got numb and caused her to have to wait for the feeling to come back before she could do any activities.  The lack of feeling sometimes caused her to drop drinks, and activities of daily living were limited.  At the July 2014 VA examination the Veteran reported difficulty holding objects and writing, and at the February 2016 examination she reported episodes that lasted for an hour at a time, during which she was unable to hold objects or do anything.  The overall disability picture from the Veteran's right carpal tunnel neuropathy is consistent with a 30 percent evaluation for moderate incomplete paralysis.  See id.

The Veteran does not qualify for an evaluation in excess of 30 percent for right carpal tunnel neuropathy.  In order to qualify for a 50 percent evaluation, the next highest available, there would have to be severe incomplete paralysis, neuritis, or neuralgia.  The July 2014 and August 2016 VA examiners felt that there was mild pain, paresthesias and/or dysesthesias, and numbness due to carpal tunnel syndrome.  Furthermore, the February 2016 examiner felt that there was mild incomplete paralysis of the right median nerve.  The record does not show severe incomplete paralysis, neuritis, or neuralgia of the musculospiral, median, or ulnar nerves, as required for a higher evaluation.  See 38 C.F.R. § 4.214a, Diagnostic Codes 8514, 8515, 8516.  Therefore, the Veteran does not qualify for evaluations in excess of 30 percent for right carpal tunnel neuropathy.

C.  Other Considerations

The rating schedule represent as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment. 38 C.F.R. § 3.321(a), (b) (2016).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111   (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's muscle strain of the back with low back pain (i.e., limitation of range of motion and pain) and right carpal tunnel neuropathy (i.e. incomplete paralysis and pain) are contemplated by the rating criteria and the assigned ratings, and the medical evidence fails to show anything unique or unusual about these disabilities that would render the schedular criteria inadequate.  As the available schedular criteria for this service-connected disability are adequate, referral for consideration of an extraschedular rating is not warranted.

Finally, in light of the holding in Hart, supra, the Board has considered whether the Veteran is entitled to "staged" or additional staged ratings for her service-connected muscle strain of the back with low back pain and right carpal tunnel neuropathy, as the Court indicated can be done in this type of case.  Based upon the record, we find that at no time during the claims period have the disabilities on appeal been more disabling than as currently rated under the present decision of the Board.  





ORDER

An evaluation of 20 percent, and no greater, prior to August 14, 2007 for a muscle strain of the back with low back pain is granted.

An evaluation in excess of 20 percent from August 14, 2007 for a muscle strain of the back with low back pain is denied.

An evaluation of 30 percent, and no greater, for right carpal tunnel neuropathy is granted.

REMAND

When evidence of unemployability is submitted during the appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Here, the Veteran is not working and the record suggests that the Veteran's service-connected disabilities affect her ability to work.  A rating decision dated May 1, 2007 denied entitlement to a TDIU.  Since that time, service connection has gone into effect for additional disabilities, and disabilities for which service connection was already in effect at that time have increased in severity.  Therefore, the issue of entitlement to a TDIU must be considered from May 2, 2007, the day after the last denial of that issue.  On remand there must be further development regarding entitlement to a TDIU.  

The record shows that the Veteran receives treatment through VA.  VA treatment records to August 2016 have been associated with the claims file.  Therefore, the RO should obtain all relevant VA treatment records dated from August 2016 to the present before the remaining issues are decided on the merits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  




Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from August 2016 to the present.

2.  Notify the Veteran that she may submit lay statements from herself and from other individuals who have first-hand knowledge of the impact of the service-connected disabilities on her ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  Issue a notice letter that complies with the requirements of 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2016) that includes an explanation as to the information or evidence needed to establish a claim for a TDIU.

4.  Then readjudicate the appeal.  If the benefit sought on appeal are not granted in full, the RO should issue the Veteran and her representative a supplemental statement of the case and provide an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


